Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
16, 2019.




                                    In The

                   Fourteenth Court of Appeals

                               NO. 14-19-00537-CR



               IN RE WILLIAM SOLOMON LEWIS, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1219699

                        MEMORANDUM OPINION

      On July 9, 2019, relator William Solomon Lewis filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Abigail
Anastasio, presiding judge of the 184th District Court of Harris County, to rule on
relator’s motion to compel the district clerk to release relator’s passport.1

       To be entitled to mandamus relief, relator must show that (1) relator has no
adequate remedy at law for obtaining the relief the relator seeks and (2) what relator
seeks to compel involves a ministerial act rather than a discretionary act. In re
Powell, 516 S.W.3d 488, 494–95 (Tex. Crim. App. 2017). A trial court has a
ministerial duty to consider and rule on motions properly filed and pending before
it, and mandamus may issue to compel the trial court to act. In re Henry, 525 S.W.3d
381, 382 (Tex. App.—Houston [14th Dist.] 2017, orig. proceeding).

       Relator must establish that the trial court (1) had a legal duty to rule on the
motion, (2) was asked to rule on the motion, and (3) failed or refused to rule on the
motion within a reasonable time. Id. It is relator’s burden to provide a sufficient
record to establish that relator is entitled to relief. See id.; Ex parte Bates, 65 S.W.3d
133, 135 (Tex. App.—Amarillo 2001, orig. proceeding). Relator has failed to do so.
The copy of the motion to compel the district clerk to release relator’s passport,
attached to relator’s petition, is not file-stamped. Therefore, relator has not shown
that his motion is pending in the trial court.

       Moreover, assuming relator had established that his motion was filed, he has
not demonstrated that his motion was properly presented to the trial court for a
ruling. Filing a document with the district clerk does not impute the clerk’s


       1
         Because we deny the petition based on an insufficient record, we express no opinion on the
procedural merits of the underlying matter in controversy.
                                                2
knowledge of the filing to the trial court. In re Chavez, 62 S.W.3d 225, 228 (Tex.
App.—El Paso 2001, orig. proceeding). Thus, presuming the motion is pending,
relator has not shown that he requested the trial court to rule on the motion, and the
trial court is not required to consider a motion that has not been called to its attention
by proper means. See Henry, 525 S.W.3d at 382.

      Relator has not shown that he entitled to mandamus relief. Accordingly, we
deny relator’s petition for writ of mandamus.


                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Spain and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            3